DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.
Status of Claims
Claims 6 and 9 – 21 are pending.
Claims 6 and 9 – 21 are rejected.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 12, 2021 was filed after the mailing date of the final office action on February 10, 2021, was accompanied by a Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, the Information Disclosure Statement received on November 12, 2021, did not include the title of the articles listed under the "Non-Patent Literature” section of the IDS.  For this reason those references 
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Response to Amendment
The amendment to claim 9, submitted November 12, 2021 is acknowledged and entered. 
Response to Arguments
Applicant's arguments filed November 12, 2021, with respect to the rejection of claims 6 and 11 – 21 under 35 USC 112(a) enablement have been fully considered but they are not persuasive. Applicant is directed to the Examiner’s comments under “Declaration Under 37 CFR 1.132”.
Applicant’s arguments, see page 6, filed November 12, 2021, with respect to the rejection of clams 9 and 10 under 35 USC 112(b) have been fully considered and are persuasive in view of the claim amendment.  The rejection of clams 9 and 10 under 35 USC 112(b) has been withdrawn. 
Declaration Under 37 CFR 1.132
The Declaration under 37 CFR 1.132 filed November 12, 2021 is insufficient to overcome the rejection of claims 6 and 11 - 21 based upon 112(a) enablement, as set he arguments with the synthesis routes set out in the declaration are not proof that one skilled the art would have been able to make vitamin A from the compound of formula (I) using Applicant’s specification as a guide.  (MPEP 2164.05, 1st para.).  To overcome a prima facie case of lack of enablement, Applicant must present argument and/or evidence that the disclosure would have enabled one of ordinary skill in the art to make and use claimed invention at the time of filing.  (MPEP 2164.05 4th para.).  Applicant’s declaration proposed seven synthesis process as a method that transforms formula (I) to vitamin A.  Arguing that because each of these syntheses are individually known in the field of organic chemistry, an ordinarily skilled chemist, when seeing formula (I) would readily know to perform these syntheses.  However, each of the synthesis processes set out in the declaration require specific materials and reaction conditions in order to obtain their end product.  Further, the “Route to Vitamin A” in Application’s declaration, does not provide the steps materials and conditions for each synthesis reaction in the sequence which are required to obtain the desired reaction product.  The non-patent literature provided by Applicant with the declaration supports the fact that each synthesis process requires specific materials and reaction conditions. Furthermore, the steps and materials used in the “Route to Vitamin A” in Application’s declaration are not commensurate in scope with Applicant’s disclosure because at the time of filing the disclosure lacked guidance for the process.
Claim Rejections - 35 USC § 112 (Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

Claims 6 and 9 – 21 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a method of producing the compounds of formula (I) – (V), does not reasonably provide enablement for the process of producing vitamin A by subjecting the compound of formula (I) to any organic synthesis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The test for enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronice, 8, USPQ2D 1217 (Fed. Cir, 1988).  Whether undue experimentation is needed is not based upon a single factor but rather in a conclusion reached by weighing many factors.  The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the scope of the claims:
The nature of the claims are drawn to the method for producing vitamin A.

(3) The state of the prior art: 
Olson et al. discloses a process for producing Vitamin A.

    PNG
    media_image1.png
    107
    338
    media_image1.png
    Greyscale

	Solladie et al states the following with regard to synthesis of Vitamin A.
    PNG
    media_image2.png
    107
    583
    media_image2.png
    Greyscale


(4) The predictability or unpredictability of the art: Chemistry is unpredictable. In reMarzocchi, 439 F2d 220, 169 USPQ 367 para. 3. However, the "predictability or lack thereof' in the art refers to the ability of one skilled in the art to extrapolate the disclosed or know results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. MPEP 2164.03. 
(5) The relative skill of those in the art: One of ordinary skill is a practicing organic chemist.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:

However, the specification does not provide guidance for producing vitamin A from a reaction where the compound of formula (I) is subjected to any type of organic synthesis.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly with regards to the methods of producing vitamin A and the high unpredictability in the art as evidenced therein, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.
Claim Rejections - 35 USC § 112 Written Description
Claims 6 and 9 – 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:

“To fulfill the written description requirement, a patent specification must describe
an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to 

	In accordance with MPEP § 2163, specifically state that for each claim drawn to a single embodiment or species:  (a) Determine whether the application describes an actual reduction to practice of the claimed invention; (b) If the application does not describe an actual reduction to practice, determine whether the invention is complete as evidenced by a reduction to drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole; (c) If the application does not describe an actual reduction to practice or reduction to drawings or structural chemical formula as discussed above, determine whether the invention has been set forth in terms of distinguishing identifying characteristics as evidenced by other descriptions of the invention that are sufficiently detailed to show that applicant was in possession of the claimed invention.  (i) Determine whether the application as filed describes the complete structure (or acts of a process) of the claimed invention as a whole.   (ii) If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.  The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant has demonstrated possession of the claimed invention. Below is such comparison.
I.	Scope of claims
	In the instant case:  Claim 6 discloses a method for producing vitamin A comprising the steps of (a) providing a starting compound of formula (I) and (b) subjecting the compound of formula (I) to any organic synthesis to form vitamin A.
Scope of Disclosure
	Reduction to Practice
Example 1 discloses the synthesis of β-cyclogeranyllinalool (formula IV).
Example 2 discloses the synthesis of β-cyclogeranyllinalool acetate (formula II).
Example 3 discloses the synthesis of β-cyclogeranylgeraniol acetate (formula I).
	Page 6 of the disclosure states that compounds of formula (I) and (II) can be used as intermediates (building blocks) in the synthesis of vitamin A or β-carotene.  However, there is no teaching of the synthesis processes used to transform formula (I) to vitamin A.
III.	Analysis of Fulfillment of Written Description Requirement
	As stated supra, the MPEP states that written description for a single embodiment or species can be achieved if any description of sufficient, relevant, identifying characteristics that would lead on skilled in the art to the conclusion that the applicant was in possession of the claimed embodiment or species.
An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. (MPEP 2163 I. para. 3).
Page 6 of the disclosure states that compounds of formula (I) and (II) can be used as intermediates (building blocks) in the synthesis of vitamin A or β-carotene.  The Examples set out in the disclosure disclose the methods for producing the compounds of formula (I), (II) and (V).  

Although organic synthesis of vitamin A is a known technology, the methods of synthesizing vitamin A vary as mentioned in Solladie et al. (see 1449).
	Solladie et al states the following with regard to synthesis of Vitamin A.
    PNG
    media_image2.png
    107
    583
    media_image2.png
    Greyscale

IV	Conclusion
 	The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. ((Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing "a result that one might achieve if one made that invention"); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does "little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate")). (MPEP 2163 II. A. 3.i) (C)).  Accordingly, it is deemed that the specification fails to provide adequate written description and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622